Stacy, C. J.,
dissenting: The present decision overrules S. v. Lawrence, 213 N. C. 674, 197 S. E. 586, 116 A. L. R. 1366 (writ of certiorari denied, 305 U. S. 638, 83 L. Ed. 411), and renders the subject enactment void. I dissent. The statute and the applicable constitutional provisions are the same today as they were in 1938. Nothing was overlooked at that time. The wisdom or impolicy of the legislation is not the test of its validity.
Fraud and deceit in the use and practice of photography, which the General Assembly has sought to prevent in the public interest because of its frequency, or the difficulty experienced by individuals in circumventing it, may no longer be dealt with in the manner here challenged, but it is to be redressed, if at all, after the event by the injured persons or the law enforcement officers. The majority opinion so declares.
The police power of the State is not limited to regulations necessary for the preservation of good order or the public health and safety. The prevention of fraud and deceit, cheating, unfair competition, and imposition is equally within the power. S. v. Call, 121 N. C. 643, 28 S. E. 517; Merrick v. Halsey & Co., 242 U. S. 568, 61 L. Ed. 498; Hall v. Geiger-*773Jones Co., 242 H. S. 539, 61 L. Ed. 480; Baccus v. Louisiana, 232 U. S. 334, 58 L. Ed. 627; Lawton v. Steele, 152 U. S. 133, 38 L. Ed. 1076; Dent v. West Virginia, 129 U. S. 114, 32 L. Ed. 626; Shea v. Olson, 185 Wash. 143, 53 P. (2) 615, 186 Wash. 700, 59 P. (2) 1183, 111 A. L. R. 998. In Beer Co. v. Massachusetts, 97 U. S. 32, it is laconically stated: “All rights are held subject to the police power of the State.” While this generalization may appear somewhat tolerant, still the subject statute, it seems to me, is within the power of the General Assembly. At least it is not clearly dehors the power.
The legislative bodies are as much the guardians of the liberties of the people as are the courts, and every presumption is to be indulged in favor of their enactments. S. v. Lueders, 214 N. C. 558, 200 S. E. 22; S. v. Revis, 193 N. C. 192, 136 S. E. 346. As said by Mr. Justice Holmes in Tyson v. Banton. 273 U. S. 418, 71 L. Ed. 718, “I think the proper course is to recognize that a state legislature can do whatever it sees fit to do unless it is restrained by some express prohibition in the Constitution of the United States or of the state, and that courts should be careful not to extend such prohibitions beyond their obvious meaning by reading into them conceptions of public policy that the particular court may happen to entertain.” Indeed, a majority of this particular Court presently entertains a different conception of these prohibitions from what a majority did eleven years ago. The arguments, pro and con, were the same then as they are now. The later out-of-State decisions are neither controlling nor convincing. They shed no new light on the subject. Neither the constitutional prohibitions nor the legislative enactment should be made to bend to the Court’s inconstant economic views or predilections. McLean v. Arkansas, 211 U. S. 539, 53 L. Ed. 315.
WiNborne, J., concurs in dissent.